                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    October 23, 2020

BY ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Nico Burrell, et al., 15 Cr. 95 (AJN),
              Defendant Hakeem Campbell (No. 37)

Dear Judge Nathan:

        The Government regrets to relay that it understands from the Bureau of Prisons that
defendant Hakeem Campbell has died. In light of Mr. Campbell’s death, the Government
respectfully requests that the Court terminate as moot his pending 2255 motion (Dkt. 2052) and
subsequent pro se letter raising various issues (Dkt. 2976).


                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                         By:    ___/s/ Allison Nichols_______________
                                                Allison Nichols / Hagan Scotten /
                                                Drew Skinner
                                                Assistant United States Attorney
                                                Tel. (212) 637-2366
